In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-22-00019-CV


                         IN THE INTEREST OF D.S., A CHILD

                          On Appeal from the 99th District Court
                                  Lubbock County, Texas
             Trial Court No. 2013-509,547, Honorable J. Phillip Hays, Presiding

                                     March 3, 2022
                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, Tobey Scott, appeals from the trial court’s order in a suit to modify the

parent-child relationship. Now pending before this Court is appellant’s motion seeking

voluntary dismissal of the appeal. The Court finds that the motion complies with the

requirements of Rule of Appellate Procedure 42.1(a)(1) and that granting the motion will

not prevent any party from seeking relief to which it would otherwise be entitled. As no

decision of the Court has been delivered to date, we grant the motion. The appeal is

dismissed. Because there is no agreement between the parties as to the payment of
costs, costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d). No motion for

rehearing will be entertained and our mandate will issue forthwith.

                                                       Per Curiam




                                            2